Case: 3:13-cv-00283-WHR-SLO Doc #: 178 Filed: 09/02/20 Page: 1 of 2 PAGEID #: 1357

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

IRON WORKERS DISTRICT : Case No. 3:13-cv-00283
COUNCIL OF SOUTHERN OHIO & :
VICINITY BENEFITS TRUST, et al., : District Judge Walter H. Rice

Magistrate Judge Sharon L. Ovington
Plaintiffs,

VS.
G.M.A.B. LLC, et al.,

Defendants.

 

DECISION AND ENTRY: THE REPORT AND RECOMMENDATIONS
DOCKETED ON JUNE 8, 2020 (Doc. #177) IS ADOPTED IN FULL; COLIN M.
GARRETT IS FOUND IN CONTEMPT OF THE COURT’S MARCH 9, 2017
ORDER; IN ADDITION TO THE JUDGMENT AND ATTORNEY FEES
PREVIOUSLY ENTERED AGAINST COLIN M. GARRETT (Doc. #18),
JUDGMENT IS ENTERED AGAINST COLIN M. GARRETT FOR THE AMOUNT
OF REASONABLE ATTORNEY FEES AND COSTS—$48,317.88—PREVIOUSLY
ASSESSED AGAINST (Doc. #163) HIM DUE TO HIS CONTINUING AND
CURRENT CONTEMPT

 

The Court has conducted a de novo review of the Report and Recommendations of
United States Magistrate Judge Sharon L. Ovington (Doc. #177), to whom this case was
originally referred pursuant to 28 U.S.C. § 636(b). Noting that no objections have been
filed and that the time for filing such objections, if any, under Fed. R. Civ. P. 72(b), has
expired, this Court hereby ADOPTS said Report and Recommendations. It is therefore
ORDERED that:

1. The Report and Recommendations docketed on June 8, 2020 (Doc. #177) is
ADOPTED in full;
Case: 3:13-cv-00283-WHR-SLO Doc #: 178 Filed: 09/02/20 Page: 2 of 2 PAGEID #: 1358

2. Colin M. Garrett is found in contempt of the Court’s March 9, 2017 Order;

3. In addition to the Judgment and attorney fees previously entered against Colin
M. Garrett (Doc. #18), Judgment is entered against Colin M. Garrett for the
amount of reasonable attorney fees and costs—$48,317.88—previously
assessed against (Doc. #163) him due to his continuing and current contempt.

IT IS SO ORDERED.

pJaine wt. Ren

Walter H. Rice
United States District Judge

g-2-Z020

 

 
